Citation Nr: 1647319	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of posttraumatic stress disorder with depressive disorder not otherwise specified, cocaine dependence in sustained remission, and alcohol abuse, rated as 30 percent disabling from August 5, 2009, and 70 percent disabling from May 14, 2014. 

2. Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In an October 2016 correspondence, the Veteran indicated that he wished to withdraw his appeal as to all issues pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal have been met with respect to the issues of the evaluation of posttraumatic stress disorder and entitlement to service connection for hepatitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id. 

In the present case, an October 2016 correspondence, the Veteran indicated that he wished to withdraw his appeal as to all issues pending appeal.

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, the issues of the evaluation of posttraumatic stress disorder and entitlement to service connection for hepatitis are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal of the evaluation of posttraumatic stress disorder is dismissed.

The appeal of the entitlement to service connection for hepatitis is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


